Exhibit 10.28

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”) to the Employment Agreement between Autoliv,
Inc. and Jan Carlson (“Appointee”), dated as of 31st of March 2007 (the
“Agreement”) was made and entered into on 19th day of December 2011.

 

1. The Agreement is hereby amended by deleting Clause 7 of the Agreement
regarding pension contribution in its entirety and replacing it with the
following:

“The Appointee has the right, and if not otherwise agreed upon, the obligation
to retire on the last day of the month preceding his 60th birthday. Pension- and
complementary sickness insurance is described in the enclosed “Pensionsförmåner”
dated 31 March, 2007. In addition the Appointee is entitled to TGL (group life
insurance). The Company shall pay pension- and sick insurance fees corresponding
to 40% of the base salary plus additional tax payments on premiums. Pension
contribution can be increased via a cost neutral gross deduction from the
salary. This is a defined contribution solution hence no levels of benefits are
guaranteed.”

 

2. Except as expressly amended hereby, the Agreement shall be and remain
unchanged and the Agreement as amended hereby shall remain in full force and
effect.

IN WITNESS WHEREOF, Autoliv, Inc. has caused this Amendment to be executed by
its duly authorized representative as of the day and year first above written.

 

The Company:       The Appointee: Autoliv Inc.      

/s/ Mats Adamson

     

/s/ Jan Carlson

Mats Adamson       Jan Carlson Group Vice President       Human Resources      